DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election of Species 1, figures 1-3, claims 1-3, in paper filed on 12/23/21 is acknowledged.  Because Applicants did not present any argument, the election has been treated as an election without traverse (MPEP § 818.03(a)).  
However, during the examination, the examiner found that claims 2 and 3 do not read on the species 1, figures 1-3, because the limitations of “second breathing groove" in figure 4 and “a protrusion” in figure 6, but belong to figures 4-6, Species 2 and 3.  Therefore, in the instant application, claim 1 has been examined and claims 2 and 3 have been further withdrawn from consideration.
A few telephone calls were made to Mr. Raymond Mah, phone 703-816-4000 and Debbie White, phone 571/344-9111 on 2/14/22 to request an oral election to the above restriction requirement. However, the examiner could not reach the applicant, in order to discuss the result in an election being made.
Drawings
The drawings are objected to because the element number “60” does not appear as the “sliding core” as described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102b as being anticipated by Ando et al. (US 20140225690).
	Regarding claim 1, Ando discloses a linear solenoid comprising:
a coil (8) configured to generate a magnetic force when energized; 
a yoke (13) including a side surface portion (13c) along an axial direction and a bottom portion (13b) formed along a direction intersecting the axial direction, and 

a columnar plunger (10) configured to slide in the axial direction; 
a stator core (9) including a magnetic attraction core (9b) arranged in the axial direction to face a distal end surface (see the drawing below) of the plunger (10) and configured to attract magnetically the plunger (10) by a magnetic force generated by the coil (8), 
a sliding core (see the drawing below) having a cylindrical core portion (27) that is disposed inside the coil (8) in a radial direction perpendicular to the axial direction and accommodates the plunger (10), and a first magnetic flux transfer portion (28) that is formed from a core end portion (27), which is an end of the core portion (27) in the axial direction and faces the bottom portion (13b), toward an outside in the radial direction, and is configured to transfer the magnetic flux between the yoke (13) and the core portion (27), and 
a magnetic flux passage suppressing portion (25) configured to suppress passage of magnetic flux between the sliding core (see the drawing below)  and the magnetic attraction core (9b); and 
a second magnetic flux transfer portion (see the drawing below) that is disposed radially outside a magnetic attraction core end (9b), which is an end in the axial direction of the magnetic attraction core (9b) and is opposite to a side facing the distal end surface (see the drawing below), and is configured to transfer the magnetic flux between the magnetic attraction core (9b) and the side surface portion (13c), 


[AltContent: textbox (1st breathing groove)][AltContent: arrow][AltContent: textbox (2nd magnetic flux transfer portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sliding core)][AltContent: textbox (Distal end surface of the plunger)][AltContent: arrow]
    PNG
    media_image1.png
    250
    454
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
February 13, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837                                                                                                                                                                                                        
‘